IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
v. : CRIMINAL NO.
SIDHARTHA KUMAR MATHUR

Defendant.
--00000..

WAIVER OF INDICTMENT
I, SIDHARTHA KUMAR MATHUR, the above-named defendant, having been charged
by criminal Information with False Statements, in violation of 18 U.S.C. § 1001(a)(2), and having
been advised of the nature of the charges, the proposed information, and my rights, hereby waive
in open Court on oY/ a5 , 2021, prosecution by grand jury indictment and consent that

the case against me proceed by information rather than by indictment.

3) "at

Sidhartha Kumar Mathur
Defenddnt

oe G. Madiou, Esq.

 

 
 

Michael E. Lawlor, Esq.
Counsel for Defendant

BEFORE

 

Honorable
United States District Judge
